____________

                              No. 95-2024
                             ____________


Matthew Gore, a Minor, by         *
and through his Father and        *
Next Friend, Michael Gore;        *
Michael Gore,                     *
                                  *
                Appellants,       * Appeal from the United States
                                  * District Court for the
     v.                           * Eastern District of Missouri
                                  *
Spalding & Evenflo Companies,     *    [UNPUBLISHED]
Inc.; Sheila Gore,                *
                                  *
                Appellees.        *

                             ____________

                  Submitted:    January 8, 1996

                      Filed: January 12, 1996
                          ____________

Before MAGILL, REAVLEY*, and HANSEN, Circuit Judges.
                           ____________


PER CURIAM.


     This is a product liability suit. A jury verdict and judgment
was entered in favor of Spalding & Evenflo Companies, Inc. The
Gores appeal certain district court1 evidentiary rulings and the
district court's refusal to submit a specific jury instruction.
Having carefully reviewed the record and the parties' briefs, we
conclude that no error of law appears and that the district court



     *The Honorable Thomas M. Reavley, United States Circuit
     Judge for the United States Court of Appeals, Fifth
     Circuit, sitting by designation.
     1
      The Honorable Jean C. Hamilton, Chief Judge, United States
District Court for the Eastern District of Missouri.
correctly ruled.  Accordingly, the district court's judgment is
affirmed. See 8th Cir. R. 47B.

     A true copy.

          Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-